Citation Nr: 1544404	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  14-12 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for hyperlipidemia.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for an acquired psychiatric disorder, claimed as an anxiety disorder.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Because the Veteran submitted new and material evidence in December 2011, within one year of the July 2011 rating decision, in the form of treatment records concerning the claimed conditions and information indicating that he did not receive notice of the previously scheduled VA psychiatric examination, the Board finds that the July 2011 decision is not final, and therefore the appeal relates back to the original claims for service connection from which that decision arose.  See 38 C.F.R. § 3.156(b) (2014) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2015.  A transcript is of record.

In April 2015, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  The waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

Although the Veteran initially characterized his psychiatric claim as one for service connection for anxiety and appealed that issue, any psychiatric disorder which the Veteran may have is unclear at the present time.  Accordingly, the Board has characterized the claim for a psychiatric disorder as reflected on the title page. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's lower back disability was not incurred during active duty; lumbar spine arthritis was not manifested to a compensable degree within one year of separation from service; and the lumbar spine disability is not otherwise related to military service.
 
2.  The preponderance of the evidence indicates that a heart condition was not incurred in service and is not otherwise related to military service.

3.  Hyperlipidemia is a laboratory finding and is not a disease or injury within the meaning of applicable legislation.

4.  The preponderance of the evidence indicates that the Veteran's hypertension was not incurred during active duty; hypertension was not manifested to a compensable degree within one year of separation from service; and hypertension is not otherwise related to military service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a lower back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for entitlement to service connection for a heart condition are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The criteria for entitlement to service connection for hyperlipidemia are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(c) (2014). 
 
4.  The criteria for entitlement to service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in July 2011 that fully addressed all notice elements.  The letter provided information as to what evidence was required to substantiate the claims for service connection, and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for a back disability, a heart condition, high cholesterol or hypertension.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to these conditions or disabilities until several years following separation.  Furthermore, the record contains no competent evidence suggesting a causal relationship between the current disability and active service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a February 2015 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  
The Board acknowledges that the Veteran submitted a statement concerning asbestos exposure and chemical exposure in August 2010.  The Veteran was asked for more information in the July 2011 duty to assist letter concerning identifying the source of such exposure as well as the related disability; there has been no response to these queries and the Veteran has not contended disabilities due to exposure to substances in-service since the August 2010 letter.  The Veteran was questioned concerning asbestos exposure during his hearing testimony but did not allege a specific disability related to the contended exposure.  The duty to assist is a two-way street.  If an appellant wishes help, he or she cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board finds that remand for further investigation of the vague claims of asbestos and chemical exposure is not warranted in this case.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Regulations and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Where a veteran served continuously for ninety (90) days or more during a period of war and cardiovascular-renal disease, to include hypertension, or arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Additionally, a veteran who had active service in the Republic of Vietnam from January 9, 1962, to May 7, 1975, is presumed to have been exposed to an herbicide agent during that service.  When such a veteran develops coronary artery disease, the disorder shall be presumed to have been incurred during service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initially, the Board notes that the Veteran served during the Vietnam Era.  However, the record does not show that he served in Vietnam nor does the Veteran contend such service.  Thus, any presumption concerning herbicide exposure will not be considered herein.

Concerning the Veteran's claims for service connection for a back disability, a heart condition and hypertension, the Veteran was not treated for any of these disabilities during active service.  In fact, the Veteran conceded during hearing testimony that the claimed disabilities arose many years after service and offered no plausible relationship to service.  

More specifically, the Veteran indicated during his hearing testimony that his back disability began with a minor incident in 1975.  The Board notes that the evidence of record, to include the Veteran's multiple claims for pension based on a back disability, indicate that he badly injured his back at work in 1987.  A March 1988 VA examination for the Veteran's back indicates that he initially injured it in 1977 when he received spinal anesthesia and that he re-injured his back in a motor vehicle accident in 1983 and injured it again in 1987 while lifting something as a security guard.  X-rays taken in March 1988, in the context of the Veteran's claim for pension based on lumbosacral injury, indicate a normal back.  Thus, the Board finds that the preponderance of evidence is against the Veteran's claim for a back disability as there is no indication of in-service injury or treatment, no allegation concerning a relationship between a back disability and service, and x-rays taken approximately 18 years post-service were normal.  

Concerning the Veteran's claim for entitlement to service connection for a heart condition, on his application for service connection in July 2010, he indicated that his heart condition began in 2004.  Treatment records from the Veteran's private physician indicates that in September 2004, he had an abnormal baseline EKG with apical infarct and inferolateral ischemia on the EKG post-exercise; however, the nuclear SPECT indicated no ischemia.  There is no prior indication of heart problems in the record and no allegation concerning a remote relationship between the Veteran's heart condition and an in-service incident.  Thus, the Board finds that the preponderance of evidence is against the Veteran's claim for a heart condition as there is no indication of in-service injury or treatment, no indication of treatment for heart problems for more than thirty years post-service, and no allegation concerning a relationship between a heart condition and any incident of service.  

Regarding the Veteran's claim for service connection for hypertension, the Veteran testified that he had hypertension for the previous six to eight years, which would put the onset approximately forty years post-service.  He additionally indicated that he had no problems with his blood pressure during active service and offered no incident of service which would ultimately manifest in hypertension.  Again, as there is no indication of any relationship between the Veteran's hypertension and service or any incident of service, the Board finds that the preponderance of the evidence is against the claim.

Lastly, hyperlipidemia is a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc.  In other words, hyperlipidemia is a laboratory finding and is not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445  (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.). 

The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  While hyperlipidemia may be evidence of underlying disability or may later cause disability, service connection may not be granted for a laboratory finding.  Accordingly, by law, the claim of service connection for hyperlipidemia must be denied for lack of entitlement under the law, as this condition is specifically excluded as a disease or injury within the meaning of applicable legislation providing for VA compensation benefits.  38 C.F.R. § 3.303(c).  The relevant facts with regard to this claim are not in dispute.  It is the law, not the evidence, which is dispositive of the claim for service connection for hyperlipidemia.  See Sabonis v. Brown, 6 Vet. App. 426   (1994).

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   



ORDER

Entitlement to service connection for a lower back disability is denied.

Entitlement to service connection for a heart disability is denied.

Entitlement to service connection for hyperlipidemia is denied.

Entitlement to service connection for hypertension is denied.


REMAND

Concerning the Veteran's claim for a psychiatric disability, the Board notes that he claims nervousness since active service, but testified that he had no psychiatric treatment.  

The Veteran's service treatment records indicate that he had a neurological examination in July 1968 and he complained of nervousness at that time.  In January 1969, the Veteran was prescribed Librium.  In February 1969, he again complained of nervousness and felt that he was cracking up.

The Veteran testified that he did not receive notice of the scheduled VA psychiatric examination to determine a relationship between any current psychiatric disorder and service.  Thus, the Board finds that another VA examination should be scheduled for the Veteran to determine if he has a current psychiatric disability which is related to in-service treatment or any incident of service.  Updated VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records.

2.  Then schedule the Veteran for a VA examination in order to determine the nature and etiology of all current psychiatric pathology with review of the claims file noted.  All necessary tests and studies should be accomplished, and clinical manifestations should be reported in detail.  For any current psychiatric disorder diagnosed, to include any anxiety-related condition, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset in service or is otherwise related to service, to include as a result of documented treatment for anxiety therein.  In addressing this question, the examiner should specifically consider records of in-service psychiatric treatment, to include a prescription for Librium.  

A rationale for all opinions expressed should be provided.  

2.  Thereafter, the claim should be readjudicated.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


